                                UNITED STATES DISTRICT COURT
                   EASTERN                        DISTRICT OF                            TENNESSEE


        UNITED STATES OF AMERICA
                                                                                     WITNESS LIST
                          V.
                  Wilkerson, et. al.                                     Case Number: 1:18-cr-11

PRESIDING JUDGE                        PLAINTIFF’S ATTORNEY             DEFENDANT’S ATTORNEY
        Harry S. Mattice, Jr.             Perry Piper and Frank Clark                See Courtroom Minutes
TRIAL DATE (S)                         COURT REPORTER                   COURTROOM DEPUTY
       10/1/2019-10/3/2019                     Shannan Andrews                          Stefanie Capetz
 USA    DEF.      DATE OF TESTIMONY                                      WITNESSES


W25                  10/1/2019                                      James Gogue, sworn
W26                  10/1/2019                                     Joshua Morgan, sworn
W27                  10/1/2019                                      Joshua Linz, sworn
W28                  10/2/2019                                    Katie Calloway, sworn
  3                  10/2/2019         Ex. 3 text message b/w Calloway and Montgomery-conditionally admitted*
W29                  10/2/2019                                Amanda Morgan-Booker, sworn
W30                  10/2/2019                                    Ryan McGowan, sworn
W31                  10/2/2019                                   Heather Burnette, sworn
W32                  10/2/2019                                    Krista Torrance, sworn
W33                  10/3/2019                                   Nicholas Quincey, sworn
W34                  10/3/2019                                     Steven McCall, sworn




   Case 1:18-cr-00011-HSM-CHS Document 297 Filed 10/03/19 Page 1 of 1 PageID #: 1883
